                                                      Case 3:21-cv-00226-MMD-CLB Document 38 Filed 08/02/21 Page 1 of 5



                                                  1
                                                      William E. Peterson, Bar No. 1528
                                                  2   Janine C. Prupas, Bar No. 9156
                                                      SNELL & WILMER L.L.P.
                                                  3   50 West Liberty Street, Suite 510
                                                      Reno, Nevada 89501
                                                  4   Telephone: (775) 785-5440
                                                      FAX: (775) 785-5441
                                                  5   wpeterson@swlaw.com
                                                      jprupas@swlaw.com
                                                  6
                                                      Jennifer R. Ecklund admitted pro hac vice
                                                  7   Mackenzie S. Wallace admitted pro hac vice
                                                      John P. Atkins admitted pro hac vice
                                                  8   THOMPSON COBURN LLP
                                                      Admitted Pro Hac Vice
                                                  9   2100 Ross Ave., Suite 600
                                                      Dallas, TX 75201
                                                 10   Telephone: (972) 629-7100
                                                      FAX: (972) 629-7171
                                                 11   jecklund@thompsoncoburn.com
                                                      mwallace@thompsoncoburn.com
                                                 12   jatkins@thompsoncoburn.com
             50 West Liberty Street, Suite 510
Snell & Wilmer




                                                 13   Attorneys for Plaintiff
                  Reno, Nevada 89501
                     LAW OFFICES

                      775.785.5440




                                                 14
                          L.L.P.




                                                 15                                  UNITED STATES DISTRICT COURT
                                                 16                                       DISTRICT OF NEVADA
                                                 17   PRIME HEALTHCARE SERVICES – RENO,            Case No. 3:21-cv-226-MMD-CLB
                                                      LLC D/B/A SAINT MARY’S REGIONAL
                                                 18   MEDICAL CENTER,
                                                 19                    PLAINTIFF,                  DECLARATION OF MACKENZIE S.
                                                                                                   WALLACE IN SUPPORT OF
                                                 20   VS.                                          PLAINTIFF’S RESPONSE TO
                                                                                                   DEFENDANTS’ MOTION TO DISMISS
                                                 21                                                OR, IN THE ALTERNATIVE, FOR A
                                                      HH PROVIDERS INSURANCE COMPANY,              MORE DEFINITE STATEMENT;
                                                 22   INC., HH PLAN, INC., and HH                  PLAINTIFF’S ALTERNATIVE MOTION
                                                      MANAGEMENT COMPANY,                          TO DEFER OR DENY SUMMARY
                                                 23                                                JUDGMENT UNDER FED. R. CIV. P.
                                                                       DEFENDANTS.                 56(D)
                                                 24

                                                 25

                                                 26

                                                 27

                                                 28

                                                      4834-4010-9556
                                                      Case 3:21-cv-00226-MMD-CLB Document 38 Filed 08/02/21 Page 2 of 5


                                                                         DECLARATION OF MACKENZIE S. WALLACE
                                                  1
                                                                I, Mackenzie S. Wallace, declare the following:
                                                  2
                                                                1.     I am over the age of 21 and competent to testify; I am an attorney licensed
                                                  3
                                                      to practice in the State of Texas and I am attorney of record in the matter in which this
                                                  4
                                                      affidavit is being offered for the Plaintiff, Prime Healthcare Services—Reno, LLC d/b/a
                                                  5
                                                      Saint Mary’s Regional Health Center (“Saint Mary’s”). I offer this testimony on the basis
                                                  6
                                                      of my own personal knowledge from my review of records and materials provided to me
                                                  7
                                                      in connection with this case.
                                                  8
                                                                2.     In the event that the evidence offered by Defendants Hometown Health
                                                  9
                                                      Providers Insurance Company, Inc., and Hometown Health Plan, Inc. (“HH”) in
                                                 10
                                                      connection with their Motion to Dismiss or, in the Alternative, for a More Definite
                                                 11
                                                      Statement (Dkt. 34) is considered by this Court, and this Court converts that Motion into
                                                 12
                                                      a Motion for Summary Judgment, Saint Mary’s asks, in its Response, that this Court
             50 West Liberty Street, Suite 510
Snell & Wilmer




                                                 13
                                                      permit limited discovery relevant to such a Motion before deciding it.
                  Reno, Nevada 89501
                     LAW OFFICES

                      775.785.5440




                                                 14
                          L.L.P.




                                                                3.     In particular, given the asymmetry of information between HH and Saint
                                                 15
                                                      Mary’s (since Saint Mary’s is a non-network provider without direct access to plan
                                                 16
                                                      documents), Saint Mary’s needs access to HH’s relevant plan documents, as well as an
                                                 17
                                                      opportunity to depose a witness to authenticate those documents and correlate them with
                                                 18
                                                      specific claims on Saint Mary’s Claims List, in order to be prepared to reasonably
                                                 19
                                                      respond to a Motion for Summary Judgment on several questions raised by HH’s Motion,
                                                 20
                                                      which (for the reasons given in Saint Mary’s Response) should not be considered at the
                                                 21
                                                      pleading stage.
                                                 22
                                                                4.     Saint Mary’s does not possess HH’s plan documents and has been unable
                                                 23
                                                      to obtain them from HH. Although Saint Mary’s knows enough about the general terms
                                                 24
                                                      of certain of these plans to plead certain relevant provisions, including out-of-network
                                                 25
                                                      payment terms, on information and belief, in the event that Defendants’ Motion is
                                                 26
                                                      construed as a Summary Judgment motion, Saint Mary’s would need the production of
                                                 27
                                                      these plan documents far enough ahead of time that it would be able to review them fully
                                                 28

                                                      4834-4010-9556

                                                                                                 -1-
                                                      Case 3:21-cv-00226-MMD-CLB Document 38 Filed 08/02/21 Page 3 of 5


                                                      and determine the applicability of HH’s arguments and any relevant defenses to same.
                                                  1
                                                                5.     Saint Mary’s does not possess independent data correlating its claims list
                                                  2
                                                      with specific plans—it needs precisely that information from HH in order to effectively
                                                  3
                                                      oppose or respond to an early summary judgment motion.
                                                  4
                                                                6.     For these reasons, in its Response, Saint Mary’s has asked this Court, in
                                                  5
                                                      the event it converts Defendant’s Motion into a Motion for Summary Judgment, for the
                                                  6
                                                      following relief:
                                                  7
                                                                7.     Defer consideration of the Motion for sixty-three days after the Response
                                                  8
                                                      is filed (August 2, 2021); order HH to produce to Saint Mary’s all plan documents related
                                                  9
                                                      to the claims listed on the Claims List within twenty-one days of August 2, 2021; order
                                                 10
                                                      the parties to schedule a deposition of Ms. Winter (or such other representative of HH or
                                                 11
                                                      Renown as can properly testify regarding provisions, authenticity, and claim-applicability
                                                 12
                                                      of each of the relevant plan documents) within the next thirty-five days after August 2,
             50 West Liberty Street, Suite 510
Snell & Wilmer




                                                 13
                                                      2021; and to permit HH to file a supplemental response to this anti-assignment argument
                  Reno, Nevada 89501
                     LAW OFFICES

                      775.785.5440




                                                 14
                          L.L.P.




                                                      incorporating evidence located during this discovery within forty-nine days of August 2,
                                                 15
                                                      2021.
                                                 16
                                                                8.     The requested discovery is necessary both to answer any “anti-
                                                 17
                                                      assignment” argument at the Motion for Summary Judgment stage, as well as to answer
                                                 18
                                                      any arguments that rely on specific plan terms or phrasing, and any arguments that relate
                                                 19
                                                      to the applicability of ERISA preemption. If the Motion remains simply a Motion to
                                                 20
                                                      Dismiss, as Saint Mary’s believes it should, then the Motion can simply be denied at the
                                                 21
                                                      pleading stage since these issues have been adequately pleaded and these arguments
                                                 22
                                                      should appropriately be reserved for summary judgment after adequate discovery.
                                                 23
                                                                9.     Some or all of the requested discovery may also be necessary if the Court
                                                 24
                                                      decides to grant HH’s alternative motion for a more definite statement, depending on
                                                 25
                                                      which specific issues the Court believes a more adequate statement is needed on; if it is
                                                 26
                                                      any of the items listed in paragraph 8, Saint Mary’s requests that the Court grant some or
                                                 27
                                                      all of the discovery described in paragraph 7 of this affidavit as appropriate to enable it to
                                                 28

                                                      4834-4010-9556

                                                                                                 -2-
                                                      Case 3:21-cv-00226-MMD-CLB Document 38 Filed 08/02/21 Page 4 of 5


                                                      provide the additional detail the Court believes to be necessary.
                                                  1
                                                                10.    I declare under penalty of perjury under the laws of the United States that
                                                  2
                                                      the foregoing is true and correct.
                                                  3
                                                                Executed on this 2nd day of August, 2021,
                                                  4

                                                  5
                                                                                                     _______________
                                                  6
                                                                                                     MACKENZIE S. WALLACE
                                                  7

                                                  8

                                                  9

                                                 10

                                                 11

                                                 12
             50 West Liberty Street, Suite 510
Snell & Wilmer




                                                 13
                  Reno, Nevada 89501
                     LAW OFFICES




                                                 14
                      775.785.5440
                           L.L.P.




                                                 15

                                                 16

                                                 17

                                                 18

                                                 19

                                                 20

                                                 21

                                                 22

                                                 23

                                                 24

                                                 25

                                                 26

                                                 27

                                                 28

                                                      4834-4010-9556

                                                                                                 -3-
                                                      Case 3:21-cv-00226-MMD-CLB Document 38 Filed 08/02/21 Page 5 of 5


                                                                                       CERTIFICATE OF SERVICE
                                                  1
                                                                I hereby certify that on this date, I electronically filed the DECLARATION OF
                                                  2
                                                      MACKENZIE S. WALLACE IN SUPPORT OF PLAINTIFF’S RESPONSE TO
                                                  3
                                                      DEFENDANTS’ MOTION TO DISMISS OR, IN THE ALTERNATIVE, FOR A
                                                  4
                                                      MORE DEFINITE STATEMENT; PLAINTIFF’S ALTERNATIVE MOTION TO
                                                  5
                                                      DEFER OR DENY SUMMARY JUDGMENT UNDER FED. R. CIV. P. 56(D) with
                                                  6
                                                      the Clerk of the Court for the U.S. District Court, District of Nevada by using the Court’s
                                                  7
                                                      CM/ECF system. Participants in the case who are registered CM/ECF users will be served
                                                  8
                                                      by the CM/ECF system.
                                                  9
                                                      DATED this 2nd day of August, 2021.
                                                 10
                                                                                                    /s/ D’Andrea Dunn
                                                 11                                                 An employee of SNELL & WILMER L.L.P.
                                                 12
             50 West Liberty Street, Suite 510
Snell & Wilmer




                                                 13
                  Reno, Nevada 89501
                     LAW OFFICES

                      775.785.5440




                                                 14
                          L.L.P.




                                                 15

                                                 16

                                                 17

                                                 18

                                                 19

                                                 20

                                                 21

                                                 22

                                                 23

                                                 24

                                                 25

                                                 26

                                                 27

                                                 28

                                                      4834-4010-9556

                                                                                                -4-
